

IMMUNE DESIGN CORP.
2014 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Immune Design Corp., a Delaware corporation (the “Company”), hereby grants
restricted stock units relating to the shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), to the Grantee named below.
Additional terms and conditions of the grant are set forth on this cover sheet
and in the attached Restricted Stock Unit Agreement (together, this
“Agreement”), and in the Company’s 2014 Omnibus Incentive Plan (as amended from
time to time, the “Plan”).
Grantee Name: _________________________
Grant Date: ___________________________
Number of Restricted Stock Units granted: _______________
Vesting Start Date: ___________________
Vesting Schedule:


By your signature below, you agree to all of the terms and conditions described
in this Agreement and in the Plan, a copy of which will be provided on request.
In connection with your receipt of the Restricted Stock Units, you are
simultaneously entering into a trading arrangement that complies with the
requirements of Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”). As
of the date of this Agreement, you are not aware of any material nonpublic
information concerning the Company or its securities, or, as of the date any
sales are effected pursuant to the 10b5-1 Plan, you will not effect such sales
on the basis of material nonpublic information about the securities or the
Company of which you were aware at the time you entered into this Agreement. You
acknowledge that you have carefully reviewed the Plan and agree that the Plan
will control in the event any provision of this or Agreement should appear to be
inconsistent with the Plan.
Grantee:
 
 
Date:
 
 
(Signature)
 
 
 
 
 
 
 
 
Company:
 
 
Date:
 
 
(Signature)
 
 
 
Title:
 
 
 
 



Attachment
This is not a stock certificate or a negotiable instrument.


1



--------------------------------------------------------------------------------




IMMUNE DESIGN CORP.
2014 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT


Restricted Stock Units
 
This Agreement evidences an award of restricted stock units in the number set
forth on the cover sheet and subject to the vesting and other terms and
conditions set forth in this Agreement and in the Plan (the “Restricted Stock
Units”).
Restricted Stock Units Transferability
 
Except to the extent the Plan, Applicable Law, and the Committee permit transfer
to a Family Member, your Restricted Stock Units and your rights under this
Agreement may not be sold, assigned, transferred, pledged, hypothecated, or
otherwise encumbered, whether by operation of law or otherwise, nor may the
Restricted Stock Units be made subject to execution, attachment, or similar
process. If you attempt to do any of these things in contravention of the prior
sentence, you will immediately forfeit your Restricted Stock Units.
Vesting
 
Your Restricted Stock Units will vest in accordance with the Vesting Schedule
set forth on the cover sheet of this Agreement, subject to your continued
Service through each vesting date.
Change in Control
 
Notwithstanding the Vesting Schedule set forth on the cover sheet, your
Restricted Stock Units will accelerate if so provided in Section 17 of the Plan
in the event of a Change in Control. For purposes of this Agreement, “Change in
Control” will have the same meaning as defined in the Plan.
Forfeiture of Unvested Restricted Stock Units
 
In the event that your Service terminates for any reason, you will forfeit to
the Company all of the Common Stock subject to this grant that have not yet
vested.
Leaves of Absence
 
For purposes of these Restricted Stock Units, your Service does not terminate
when you go on a bona fide employee leave of absence that the Company approves
in writing if the terms of the leave provided for continued Service crediting or
when continued Service crediting is required by Applicable Law or contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employment. The Company, in its sole discretion,
determines which leave counts for this purposes and when your Service terminates
for all purposes under the Plan.
Delivery
 
In the event you become vested in all or a portion of the Restricted Stock Units
under this Agreement, the Restricted Stock Units shall be settled by delivery of
the Common Stock in respect of each Restricted Stock Unit as soon as
administratively practicable following the date the Restricted Stock Units vest
pursuant to the Vesting Schedule set forth on the cover sheet of this Agreement
or pursuant to the accelerated vesting provisions under this Agreement, but in
no event later than thirty (30) days after the applicable vesting date.



2



--------------------------------------------------------------------------------




Evidence of Issuance
 
The issuance of the Common Stock with respect to the Restricted Stock Units will
be evidenced in such a manner as the Company, in its discretion, deems
appropriate, including, without limitation, book-entry, registration, or
issuance of one or more stock certificates.
Withholding
 
In the event that the Company determines that any federal, state, local, or
foreign tax or withholding payment (“Tax Related Items”) is required relating to
this grant of Restricted Stock Units, the issuance of Common Stock with respect
to this grant, or the payment of dividends, you instruct and authorize the
Company and any broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) acceptable to the Company for such
purpose to sell on your behalf a whole number of shares of Common Stock from the
Common Stock to be delivered in connection with the Restricted Stock Units as
the Company determines is appropriate to satisfy withholding obligations and
whereby the FINRA Dealer irrevocably commits to forward the proceeds necessary
to satisfy the withholding obligations directly to the Company. Alternatively,
the Company will have the right to (i) require you to tender a cash payment,
(ii) deduct from payments of any kind otherwise due to you, or (iii) withhold
the delivery of vested Common Stock otherwise deliverable under this Agreement
to meet such obligations; provided that the Common Stock so withheld and/or sold
in accordance with this provision will have an aggregate Fair Market Value not
exceeding the minimum amount of tax required to be withheld by applicable law.
Regardless of any action the Company takes with respect to any or all Tax
Related Items, you acknowledge that the ultimate liability for all Tax Related
Items legally due by you is and remains your responsibility and that the
Company: (a) makes no representations or undertakings regarding the treatment of
any Tax Related Items in connection with any aspect of the Restricted Stock
Units, including the award of the Restricted Stock Units, the vesting of the
Restricted Stock Units, the issuance of shares of Common Stock in settlement of
the Restricted Stock Units, the subsequent sale of shares acquired at vesting
and the receipt of any dividends; and (b) does not commit to structure the terms
of the award or any aspect of the Restricted Stock Units to reduce or eliminate
your liability for Tax Related Items.
If the Company satisfies the obligation for Tax Related Items by withholding a
number of shares of Common Stock as described above, you are deemed to have been
issued the full number of shares subject to the award of Restricted Stock Units,
notwithstanding that a number of the shares is held back solely for the purpose
of paying the Tax Related Items due as a result of the vesting of the Restricted
Stock Units.
The Company may refuse to deliver the shares of Common Stock to you if you fail
to comply with your obligations in connection with the Tax Related Items as
described in this subsection.



3



--------------------------------------------------------------------------------




Rule 10b5-1 Plan
 
You acknowledge that the instruction and authorization to the Company and FINRA
Dealer to sell on your behalf in the foregoing “Withholding” section is intended
to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Securities
Exchange Act of 1934 (the “Exchange Act”), and to be interpreted to comply with
the requirements of Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”).
You acknowledge that you are not aware of any material, nonpublic information
with respect to the Company or any securities of the Company as of the date of
this Agreement, or that as of the date any sales are effected pursuant to the
10b5-1 Plan you will not effect such sales on the basis of material nonpublic
information about the securities or the Company of which you were aware at the
time you entered into this Agreement. This 10b5-1 Plan is adopted to be
effective as of the first date on which the Restricted Stock Units vest. This
10b5-1 Plan is being adopted to permit the sale of a whole number of shares
awarded upon the vesting of Restricted Stock Units sufficient to generate cash
proceeds to pay withholding taxes that become due as a result of this award or
the vesting of the Restricted Stock Units. You hereby authorize the FINRA Dealer
to sell the number of shares of Common Stock determined as set forth above and
acknowledge that the FINRA Dealer is under no obligation to arrange for such
sale at any particular price. You hereby appoint the Company as your agent and
attorney-in-fact to instruct the FINRA Dealer with respect to the number of
shares to be sold under this 10b5-1 Plan. You acknowledge that you will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. You acknowledge that it may not be possible
to sell Common Stock during the term of this 10b5-1 Plan due to (a) a legal or
contractual restriction applicable to you or to the FINRA Dealer, (b) a market
disruption, (c) rules governing order execution priority on the NASDAQ Global
Market, (d) a sale effected pursuant to this 10b5-1 Plan that fails to comply
(or in the reasonable opinion of the FINRA Dealer’s counsel is likely not to
comply) with Rule 144 under the Securities Act of 1933, or (e) if the Company
determines that sales may not be effected under this 10b5-1 Plan. You
acknowledge that this 10b5-1 Plan is subject to the terms of any policy adopted
now or hereafter by the Company governing the adoption of 10b5-1 plans.
Retention Rights
 
This Agreement and the grant of the Restricted Stock Units do not give you the
right to be retained by the Company or any Affiliate in any capacity. Unless
otherwise specified in any employment or other written agreement between you and
the Company or any Affiliate, the Company and any Affiliate reserve the right to
terminate your Service at any time and for any reason.



4



--------------------------------------------------------------------------------




Stockholder Rights
 
You have no rights as a stockholder of the Company with respect to the
Restricted Stock Units unless and until the Common Stock relating to the
Restricted Stock Units have been issued and either a certificate evidencing the
Common Stock has been issued or an appropriate entry has been made on the
Company’s books.
Notwithstanding the foregoing, if the Company declares a cash dividend on the
Company’s outstanding Common Stock, you shall receive an amount of cash equal to
the number of unvested Restricted Stock Units you hold under this Agreement as
of the dividend record date, multiplied by the amount of the cash dividend per
Common Stock, as soon as administratively practical following the declaration of
such cash dividend, but in no event later than thirty (30) days after such cash
dividend is declared.
The Restricted Stock Units will be subject to the terms of any applicable
agreement of merger, liquidation, or reorganization in the event that the
Company is subject to such corporate activity.
Clawback
 
The Restricted Stock Units are subject to mandatory repayment by you to the
Company to the extent you are, or in the future become, subject to (i) any
Company “clawback” or recoupment policy that is adopted to comply with the
requirements of any applicable law, rule, or regulation, or (ii) any law, rule,
or regulation which imposes mandatory recoupment, under the circumstances set
forth in any such law, rule, or regulation. Furthermore, the Restricted Stock
Units are subject to mandatory repayment by you to the Company if, as of the
Grant Date, the Company has in place a “clawback” or recoupment policy that
requires the repayment by you to the Company of compensation paid by the Company
to you in the event that you fail to comply with, or violate, the terms or
requirements of such policy.
Applicable Law
 
The validity and construction of this Agreement will be governed by, and
construed and interpreted in accordance with, the laws of the State of Delaware,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive laws
of any other jurisdiction.
The Plan
 
The text of the Plan is incorporated into this Agreement.
Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the Restricted Stock Units. Any prior agreements,
commitments, or negotiations concerning the Restricted Stock Units are hereby
superseded; except that any written employment, consulting, confidentiality,
non-competition, non-solicitation, and/or severance agreement or any other
written agreement between you and the Company or any Affiliate, as applicable,
will govern and supersede this Agreement with respect to its subject matter.



5



--------------------------------------------------------------------------------




Data Privacy
 
To administer the Plan, the Company may process personal data about you. This
data includes, without limitation, information provided in this Agreement and
any changes to such information, other appropriate personal and financial data
about you, including your contact information, payroll information, and any
other information that the Company deems appropriate to facilitate the
administration of the Plan.
By accepting this grant, you give explicit consent to the Company to process any
such personal data.
Disclaimer of Rights
 
The grant of Restricted Stock Units under this Agreement will in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to you. You
will have no rights under this Agreement or the Plan other than those of a
general unsecured creditor of the Company. Restricted Stock Units represent
unfunded and unsecured obligations of the Company, subject to the terms and
conditions of the Plan and this Agreement.
Code Section 409A
 
The grant of Restricted Stock Units under this Agreement is intended to comply
with Code Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement will be interpreted and administered to
be in compliance with Code Section 409A. Notwithstanding anything to the
contrary in this Agreement, neither the Company, any Affiliate, the Board, nor
the Committee will have any obligation to take any action to prevent the
assessment of any excise tax or penalty on you under Code Section 409A, and
neither the Company, any Affiliate, the Board, nor the Committee will have any
liability to you for such tax or penalty.



By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.


6

